Citation Nr: 0929027	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  09-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision denied service 
connection for hearing loss on the basis there was no 
evidence of a hearing loss disability related to service.  

2.  The evidence received since the May 1997 rating decision 
indicates that the Veteran now has a current hearing loss 
disability according to VA standards. 

3.  However, the evidence shows that this disability was 
first diagnosed many years after he left service and has not 
been linked by competent medical evidence to service, to 
include noise exposure therein.

4.  The Veteran's tinnitus was first identified many years 
after service and has not been attributed by competent 
medical evidence to service, to include noise exposure 
therein.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R.    §§ 20.302, 
20.1103 (2008).

2.  However, evidence submitted since that rating decision is 
new and material, and the claim for service connection for 
bilateral hearing loss has been reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  The Veteran does not have a bilateral hearing loss 
disability due to a disease or injury incurred in or 
aggravated by his military service, and sensorineural hearing 
loss may not be presumed to have been incurred in service.  
38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Tinnitus also was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2008, prior to the initial adjudication of his claim in 
June 2008, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  This 
letter also informed the Veteran of how a downstream 
disability rating and effective date are assigned and the 
type evidence impacting those determinations.  See Dingess, 
supra.  In sum, VA has fulfilled its duty to notify the 
Veteran under the VCAA; therefore, there is no prejudice to 
the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1626 
(2009). 

It is also worth mentioning that the March 2008 letter 
complies with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006), in that it included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection for hearing loss, and 
information concerning why this claim was previously denied 
by the RO in May 1997.  In any event, however, since the 
Board find that new and material evidence has been submitted 
to reopen this claim, there would be no prejudice to the 
Veteran even if the March 2008 letter did not comply with the 
Court's holding in Kent.  See Shinseki, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that VA has 
obtained all relevant medical records identified by the 
Veteran and his representative.  The Veteran was also 
afforded a VA audiological evaluation to determine whether he 
has a hearing loss disability and tinnitus as a result of 
noise exposure during his period of military service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain 
an examination and opinion when necessary to fairly decide a 
claim).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

II..  Whether New and Material Evidence has Been 
Submitted to Reopen the Claim for Service 
Connection for Bilateral Hearing Loss

The Veteran is ultimately seeking service connection for 
bilateral hearing loss.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim for service connection for 
hearing loss since an unappealed, and therefore final, rating 
decision in May 1997 also denied that claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  Certain 
chronic diseases, such as organic disease of the nervous 
system, including sensorineural hearing loss, may be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  So while the Veteran may 
have some degree of hearing loss, he must have a certain 
level of hearing loss for it to be considered a "disability" 
by VA standards.

The Veteran need not, however, have had this level of hearing 
loss in service, only currently; and service connection is 
possible if the current hearing loss disability can be 
adequately linked to service.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  That is to say, service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The RO initially denied service connection for bilateral 
hearing loss in May 1997.  The only relevant evidence at that 
time included the Veteran's treatment records, none of which 
made any reference to a hearing loss disability for VA 
compensation purposes.  Although the RO did not discuss the 
specific findings in these records, the Board notes that 
audiometric testing during his separation examination in May 
1997 did not show a hearing loss disability.  For example, 
testing in the right ear revealed a 5-decibel loss at the 500 
Hz level, and a 10-decibel loss at the 1000, 2000, 3000, and 
4000 Hz levels.  Testing in the left ear revealed a 5-decibel 
loss at the 500 Hz level, a 10-decibel los at the 1000 Hz 
level, a 15-decibel loss at the 2000 Hz level, a 20-decibel 
loss at the 3000 Hz level, and a 10-decibel loss at the 4000 
Hz level. 

Based solely on the service treatment records - since a VA 
audiological evaluation was never conducted in connection 
with his original claim - the May 1997 rating decision denied 
service connection for bilateral hearing loss on the basis 
that "there is no record of treatment in service for hearing 
loss."  Although not mentioned by the RO at that time, the 
evidence of record in May 1997 also failed to show that the 
Veteran had a hearing loss disability according to VA 
standards.  (i.e., the requirements of 38 C.F.R. § 3.385).  

The Veteran was notified of the May 1997 rating decision and 
of his appellate rights in a letter dated that same month; 
however, he did not initiate appellate review within one year 
of notification.  Therefore, the May 1997 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In February 2008, the Veteran filed another claim for service 
connection for bilateral hearing loss, which is considered a 
petition reopen that claim on the basis of new and material 
evidence.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Therefore, the Board must determine whether new and material 
evidence has been submitted since the prior May 1997 rating 
decision to reopen the claim, since that decision is final 
and binding based on the evidence of record at that time.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Since the final May 1997 rating decision, the Veteran has 
submitted a May 2008 VA audiological evaluation report, which 
establishes that he now has a bilateral hearing loss 
disability according to VA standards.  38 C.F.R. § 3.385.  
This report shows that he had a 40-decibel loss at the 2000 
Hz level in the right ear, and a 40-decibel loss or greater 
at the 1000, 2000, and 3000 Hz levels in the left ear.  These 
findings clearly establish a bilateral hearing loss 
disability according to 38 C.F.R. § 3.385.  And since a 
bilateral hearing loss disability was not present at the time 
of the final May 1997 rating decision, this audiological 
evaluation report constitutes new and material evidence.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the final May 1997 rating 
decision; thus, the claim for service connection for 
bilateral hearing loss must be reopened.

Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384, 386 (1993), 
the Court held that before the Board can address a question 
that has not been decided by the RO, it must determine 
whether the Veteran has been given adequate notice of the 
need to submit evidence or argument on that question, and an 
opportunity to address the question at a hearing and, if not, 
whether the Veteran is prejudiced thereby.  The Board points 
out that the Veteran has received proper notice under the 
VCAA concerning the underlying claim for service connection 
for bilateral hearing loss.  Moreover, the RO has adjudicated 
this claim on the underling merits in the June 2008 rating 
decision on appeal, as well as in the Statement of the Case 
issued in December 2008.  Under these circumstances, the 
Board finds that the Veteran will not be prejudiced by 
proceeding with the adjudication of his appeal.  


III.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The Board will now adjudicate the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
together.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  For the reasons set 
forth below, the Board finds no basis to grant either claim.  

The Board reopened the Veteran's claim for service connection 
for bilateral hearing loss on the basis that the May 2008 VA 
audiological evaluation report shows that he now has a 
current bilateral hearing loss disability according to VA 
standards.  This report also notes his complaints of 
tinnitus, thereby establishing that diagnosis.  He therefore 
meets the first element under Hickson, supra, of a current 
disability involving his bilateral hearing loss and tinnitus.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the 
absence of proof of a current disability, there can be no 
valid claim; service connection presupposes a current 
diagnosis of the condition claimed).

The determinative issue, therefore, is whether his bilateral 
hearing loss and tinnitus are somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, the Veteran's claims ultimately fail because 
the medical evidence does not establish this essential 
linkage between his current bilateral hearing loss disability 
and tinnitus and his military service.  This evidence 
includes his service treatment records and the May 2008 VA 
audiological evaluation report.

As already alluded to, none of the service treatment records 
makes any reference to hearing loss or tinnitus - either by 
complaint or objective clinical finding (diagnosis, etc.).  
Of particular relevance, audiometric testing during his 
separation examination in May 1997 did not show a hearing 
loss disability, nor an upward trend during service.  For 
example, testing in the right ear revealed a 5-decibel loss 
at the 500 Hz level, and a 10-decibel loss at the 1000 - 4000 
Hz levels.  Testing in the left ear revealed a 5-decibel loss 
at the 500 Hz level, a 10-decibel los at the 1000 Hz level, a 
15-decibel loss at the 2000 Hz level, a 20-decibel loss at 
the 3000 Hz level, and a 10-decibel loss at the 4000 Hz 
level.  There is also no reference to tinnitus in any of 
these records.  Thus, in the absence of hearing problems or 
complaints of tinnitus in service, the service treatment 
records provide highly probative evidence against his claims.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

In addition, a bilateral hearing loss disability and tinnitus 
were not confirmed until the May 2008 VA audiological 
evaluation report, approximately 31 years after the Veteran's 
separation from active duty in June 1977.  This 31-year gap 
provides compelling evidence against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

But even more fatal to the Veteran's claims is the VA 
audiologist's opinion that neither the Veteran's hearing loss 
nor his tinnitus is related to service.  According to this 
report, the audiologist reviewed the claims file for the 
Veteran's pertinent medical and other history, including his 
alleged noise exposure both during and after service.  The 
Veteran's military noise exposure included working as a 
helicopter mechanic, in which hearing protection was 
occasionally worn; his civilian occupational noise exposure 
included general construction, heavy equipment, and 
compressors/generators, in which hearing protection was 
rarely worn; and recreational noise exposure involved riding 
motorcycles, in which hearing protection was occasionally 
worn.  The Veteran reported that he began experiencing high-
pitched tinnitus "around 1979." 

Following a review of the claim file, an interview with the 
Veteran, and the audiological evaluation, the audiologist 
provided the following opinion:

Service treatment records are silent for hearing 
loss, hearing threshold shift, or tinnitus.  The 
medical literature states that noise-induced 
hearing loss/tinnitus occurs at the time of the 
exposure, not after the noise has ceased.  
Therefore, it is my opinion that this Veteran's 
current bilateral hearing loss and tinnitus are not 
the result of acoustic trauma during military 
service. 

Since this opinion was based on a review of the pertinent 
medical history, including the Veteran's history of noise 
exposure both during and after service, and was supported by 
sound rationale, it provides compelling evidence against the 
Veteran's claims.  In other words, the VA audiologist applied 
valid medical analysis to the significant facts of this case 
in reaching her conclusion.  See Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position.)

While the Veteran may well believe that his hearing loss 
disability is related to noise exposure in service, as a 
layman without medical expertise, he simply is not qualified 
to render a probative medical opinion concerning the cause of 
his hearing loss, or when his hearing loss first met the 
criteria to constitute a disability according to 38 C.F.R. 
§ 3.385  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., difficulty 
hearing and ringing in his ears) he may have personally 
experienced during and since service, but not whether when 
his hearing is traceable back to his military service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

With respect to tinnitus, the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing ringing in his ears 
since service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Jandreau, 492 F. 3d at 1374.  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  But the Board retains 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the medical 
evidence against lay statements.

Although the Veteran is competent to report that he has had 
ringing in his ears since service, the Board must still 
assess the probative value of the Veteran's lay statements in 
terms of whether they also are credible.  See Layno v. Brown, 
6 Vet. App. 465 (1994). (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See also 
Barr v. Nicholson, 21 Vet App 303 (2007).  In other words, 
even if the Board were to consider the lay statements 
concerning the presence of tinnitus since service, the 
probative value of these statements must still be considered 
in light of the medical and other probative evidence of 
record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the service treatment records and the May 2008 VA 
audiological evaluation report, which, as a whole, show that 
the Veteran's recently-diagnosed tinnitus is not related to 
service.  In sum, these medical records have significantly 
greater probative value than the Veteran's lay statements.  
See Schoolman v. West, 12 Vet. App. 307 (holding it is the 
Board's responsibility to weigh the evidence (both favorable 
and unfavorable) and to decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A.      § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied. 


ORDER

The petition to grant the claim for service connection for 
bilateral hearing loss on the basis of new and material 
evidence is granted, but the underlying claim for service 
connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


